No. 98-31169
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-31169
                          Conference Calendar



WILLIE M. BURLEY,

                                              Plaintiff-Appellant,

versus

SHERRY L. GORMAN, ETC; ET AL.

                                              Defendants,

ALFRED THERIOT, JR.; JOHNNY MARINO, and his
liability insurance carrier; JAMES MORGAN;
GREGORY CHAMPAGNE, and his liability
insurance carrier,

                                              Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 97-CV-2373-F
                       - - - - - - - - - -

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Willie M. Burley appeals from the magistrate judge’s entry

of summary judgment for the defendants-appellees.       We hold that

St. Charles Parish Detective Alfred Theriot, Jr., is entitled to

qualified immunity in connection with Burley’s arrest and

incarceration.     See Malley v. Briggs, 475 U.S. 335, 344-45

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-31169
                                -2-

(1986); see Morin v. Caire, 77 F.3d 116, 122 (5th Cir. 1996).

Burley’s state-law claims fail because he “present[ed] no factual

evidence indicating either malice or an ulterior motive on the

part of [Theriot].”   Morin, 77 F.3d at 122-23.   Burley has

abandoned any claims against defendants-appellees other than

Theriot by failing to brief any argument in connection therewith.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     AFFIRMED.